79 So.3d 889 (2012)
James FRANCOIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-2148.
District Court of Appeal of Florida, Fifth District.
February 17, 2012.
*890 James S. Purdy, Public Defender, and Allison A. Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
After a full and independent review of the record, we affirm Francois' convictions and sentences but remand to the trial court to correct the judgment to reflect that Francois' conviction on Count II (robbery with a firearm) is for a first-degree felony punishable by life rather than a second-degree felony.
AFFIRMED.[1]
PALMER, EVANDER and JACOBUS, JJ., concur.
NOTES
[1]  Our affirmance is without prejudice to Francois' right to seek postconviction relief as to the apparent sentencing errors on Counts III-V. See Dunbar v. State, 35 So.3d 54, 55 (Fla. 5th DCA 2010) (sentencing errors that occur after effective date of amendment to Florida Rule of Criminal Procedure 3.800(b), even if formerly deemed fundamental or patent on face of record, cannot be reviewed by appellate court if issue is not raised at sentencing or in timely post-sentencing proceeding pursuant to rule 3.800); see also Williams v. State, 56 So.3d 899 (Fla. 5th DCA 2011).